Delehanty, S.
Damages recovered in an action or by reason of the compromise or settlement of an action for wrongfully causing the death of a decedent are to be distributed in accordance with the provisions of article 5 of the Decedent Estate Law. Section 133 of article 5 prescribes that the reasonable expenses of the action or settlement and the reasonable funeral expenses of the decedent are first deducted and that commissions are computed upon the residue only. Commissions in such cases are not governed by the provisions of the Surrogate’s Court Act which apply only to general assets of an estate. The objection to the amount of commissions scheduled by the administrator is sustained. Such commissions are to be recomputed in conformity herewith. Submit decree on notice accordingly.